DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 21 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, namely Thomas et al teaches a simulator that includes a learning mode of operation and a simulation mode of operation. During the learning mode, the simulator is configured to monitor the user's interaction with the computer program for one or more events and analyze one or more current circumstances during the occurrence of the one or more events. The simulator is further configured to record one or more user inputs in response to the occurrence of the one or more events, store the one or more user inputs in one or more data fields, and associate the one or more data fields with the one or more events and the one or more current circumstances. During the simulation mode of operation, the simulator is configured to monitor the computer program for the one or more particular events, retrieve the one or more data fields associated with the one or more particular events, analyze one or more current circumstances upon the occurrence of the one or more particular events, and invoke one or more simulated inputs based on the value of the one or more data fields in response to the occurrence of the one or more events and the one or more current circumstances.
The prior art of record namely Thomas, Claypool and “Is it Acceptable for an AI player to take over a disconnected opponent player’s game session in a multiplayer game?” fail to disclose alone or in combination the following:  storing tracking information regarding a plurality of in-game actions from a user device, each in game action taken by a player taken by a player using a user device under an associated set of conditions during play of one or more game titles each associated with one or more game types wherein the inputs are associated with each stored in-game action, each stored in-game action being assigned to a category based upon  an associated set of conditions and at least one game type of the game titles in which the stored in-game action was taken by the player; identifying that the simulation mode has been triggered during a game session of a game title associated with a particular game type, when the player disconnects from the game session, the player being associated with a control object in the game session and identifying a plurality of possible actions from the stored in-game actions to be taken in response to the a current set of game conditions based on game type, wherein the possible actions are associated with a predetermined number of assigned categories that correspond to the current set of conditions and the identified game type, and commanding the control object to perform an action selected from the possible actions with the game session wherein the control object performs the action in accordance with the associated inputs specified by the tracking information for the player stored in memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        7/16/2022

/James S. McClellan/Primary Examiner, Art Unit 3715